Citation Nr: 1037503	
Decision Date: 10/04/10    Archive Date: 10/12/10

DOCKET NO.  08-20 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for mixed mold 
mycotoxicosis.

2.  Entitlement to service connection for toxic encephalopathy.

3.  Entitlement to service connection for lingual edema.

4.  Entitlement to service connection for hypersensitivity 
pneumonitis.
 
5.  Entitlement to service connection for tremor of the right 
hand.

6.  Entitlement to service connection for a low back disorder.

7. Entitlement to service connection for Raynaud's phenomenon.

8.  Entitlement to service connection for pulmonary hypertension.

9.  Entitlement to service connection for toxic hepatitis.

10.  Entitlement to service connection for a fever of unknown 
origin. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1994 to July 
2005.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions dated in January 2006 and March 
2007, rendered by the Atlanta, Georgia Regional Office (RO) of 
the Department of Veterans Affairs (VA), which, in pertinent 
part, denied service connection for the claimed disorders.  

The issues of service connection for disabilities claimed as 
vocal cord dysfunction and immune toxicity have been raised by 
the record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ for 
appropriate action.  

The issues of entitlement to service connection for 
hypersensitivity pneumonitis, tremor of the right hand, a low 
back disorder, Raynaud's phenomenon, pulmonary hypertension, 
toxic hepatitis, and a fever of unknown origin are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Competent medical evidence establishes that the Veteran does 
not currently have a disability of mixed mold mycotoxicosis 
related to mold exposure in service.

2.  Competent medical evidence establishes that the Veteran does 
not currently have a disability of toxic encephalopathy related 
to mold exposure in service.

3.  There is no current showing of lingual edema, nor is this a 
"disability" for which service connection may be awarded.


CONCLUSIONS OF LAW

1.  Mixed mold mycotoxicosis was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303 (2009).

2.  Toxic encephalopathy was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303 (2009).

3.  Service connection for lingual edema is not warranted.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented at 38 C.F.R. § 3.159, amended VA's duties to notify 
and assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA 
must notify the claimant of any information or evidence not of 
record that is necessary to substantiate the claim, as well as 
what parts of that information or evidence VA will seek to 
provide, and what parts VA expects the claimant to provide.  38 
C.F.R. § 3.159(b).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ), even if the adjudication occurred 
prior to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements 
of a claim for service connection, so that VA must provide notice 
that a disability rating and an effective date will be assigned 
if service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom.  Hartman v. Nicholson, 
483 F.3d 1311 (2007).

VA satisfied the duty to notify by means of letters dated in 
September 2005 and September 2008.  The September 2005 letter 
notified the Veteran of the evidence that was necessary to 
substantiate his claims.  This letter also informed the Veteran 
of his and VA's respective duties in obtaining evidence, and 
asked him to submit information so that VA could request records 
of treatment and to submit copies of such treatment if he had 
such in his possession.  The content and timing of the September 
2005 letter complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  The September 2008 letter 
notified the Veteran with respect to the Dingess requirements.  
Ideally, this notice should have been provided prior to the 
initial adjudication of the Veteran's claim, however, in light of 
the Board's denial of the Veteran's service connection claim, no 
disabilities rating or effective dates will be assigned, so there 
can be no possibility of any prejudice to the Veteran under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Also, 
following such notice, the claim was thereafter readjudicated by 
way of a statement of the case (SOC) issued in December 2008 and 
a supplemental statement of the case (SSOC) issued in August 
2009.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefits sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2009).  In this case, the 
Veteran's available service treatment records, VA and private 
medical treatment records, and VA medical examinations have been 
obtained.  There is no indication of any additional, relevant 
records that the RO failed to obtain.  Additionally, in April 
2010 the Board referred the matter to the Veterans Health 
Administration (VHA) for an advisory opinion concerning the 
Veteran's mixed mold mycotoxicosis and toxic encephalopathy.  The 
advisory opinion has been obtained and has been included in the 
claims folder for review.  It is noted that the Veteran, along 
with his representative, were given the opportunity to provide 
any comments with respect to the opinion but declined to do so.

The duty to assist and duty to notify provisions of the VCAA have 
been fulfilled and no further action is necessary under the 
mandate of the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 
F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 
Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In order to show chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b) (2009).  If chronicity in service is 
not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, such as encephalitis lethargica, may be 
presumed to have been incurred or aggravated during service if 
they become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Mixed mold mycotoxicosis and toxic 
encephalopathy are not disabilities for which service connection 
may be granted on a presumptive basis.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have the 
same probative value.


Factual Background

Service treatment records show that the Veteran was reportedly in 
good health until October 2001, after he began flight simulator 
training.  According to the notes in the records, the Veteran 
reportedly developed a cough and dyspnea upon entering the 
building where the simulator was located.  The Veteran also 
reported that he observed green and black mold on the inside of 
the actual simulator.  The Veteran's initial symptoms progressed 
and began to negatively affect his physical training (PT) scores.  
After the onset of a fever, which did not respond to antibiotics, 
the Veteran was removed from flight training, and despite 
treatment by military physicians, the Veteran's cough and dyspnea 
on exertion continued to progress.  He also developed additional 
symptoms that included weight gain, fine hand tremor, and 
intermittent headaches, vision changes, fevers, snoring, and 
fatigue.  The records further contain diagnoses of 
gastroesophageal reflux disease and various respiratory 
conditions, including restrictive lung disease, bronchitis, and 
upper respiratory distress.  

Beginning in 2003, the Veteran began to seek treatment from 
private civilian physicians, including Dr. Gray, a physician 
specializing in mycotoxicity.  Dr. Gray conducted extensive 
serologic tests for mold and ultimately provided a diagnosis, in 
pertinent part, of mixed mold mycotoxicosis with features of 
hypersensitivity pneumonitis and toxic encephalopathy.  Dr. 
Gray's records also reflect findings from pulmonary function 
tests with loss of lung capacity and obstruction of the small 
airways.  The Veteran's symptoms improved somewhat with Dr. 
Gray's course of treatment which consisted of oral and nasal 
antifungals.  He also recommended additional neurological 
testing.  

Dr. Gray's records also reflect findings of lingual edema on 
observation.  For instance, on examination in October 2004, Dr. 
Gray observed that the Veteran's tongue showed imprints of his 
teeth on the lateral aspects consistent with lingual edema.

Dr. Gray's findings were related to experts at the U.S. Army 
Medical Research Institute of Infectious Diseases (USAMRIID).  
Four infectious disease specialists independently reviewed the 
Veteran's case and expressed that they did not concur with the 
diagnosis of mycotoxicosis.  These experts recommended against 
neurological tests that were suggested by Dr. Gray.  In a 
memorandum detailing their medical assessment of the Veteran, the 
panel opined that while "toxic mold exposure" had been offered 
as a possible diagnosis for the Veteran's symptoms, it did not 
seem plausible that a remote exposure to mold would explain all 
of his medical problems.  The experts also noted that Dr. Gray's 
report contained numerous statements of questionable validity and 
there were several issues that required further investigation and 
qualification.  Furthermore, the experts expressed doubt that 
toxic mold exposure was even accepted as a clinical diagnosis.  

The Veteran was also evaluated by infectious disease, Ear, Nose 
and Throat (ENT), allergy and immunology, neurology, and 
pulmonology specialists at the William Beaumont Army Medical 
Center (WBAMC) and the Walter Reed Army Medical Center (WRAMC).  
Magnetic resonance imaging (MRI) of the brain conducted by WBAMC 
in July 2004 was normal.  His extensive laboratory testing 
included fungal, aerobic, anaerobic and AFB stain of 
bronchoscopically-obtained sputum-all of which were negative, 
except for the aerobic cultures.  The diagnosis, in pertinent 
part was presumed mycosis, NEC, with presumed mixed mold 
mycotoxicosis.  

The Veteran then underwent additional neurophysiologic evaluation 
in 2004 by Dr. Crago, a licensed private psychologist, upon 
referral from Dr. Gray.  Several tests were administered by Dr. 
Crago to the Veteran, including a quantitative 
electroencephalogram (EEG) with neurometric analysis.  This study 
is dated in March 2007; however, the date appears to be 
incorrect.  Dr. Crago noted that the Veteran had been exposed to 
toxic mold in his work environment and his resultant problems 
were misdiagnosed by military physicians as related to gastric 
reflux and/or psychosomatic reaction.  Dr. Crago noted that 
subsequently private physicians found the problems were 
specifically related to his lungs and toxic mold exposure.  He 
further noted that the Veteran's quantitative EEG results were 
consistent with other individuals exposed to toxic mold, and also 
consistent with diagnoses of toxic or metabolic encephalopathy 
with secondary mild cognitive deficits in fluid intelligence, and 
other multiple health problems.

In a February 2005 report, a physician with the Division of 
Environmental and Occupational Health services stated that tests 
they had performed did not suggest that a mold allergy was 
associated with the Veteran's asthma.

The Veteran's case was reviewed by a military Medical Evaluation 
Board (MEB) in April 2005.  The MEB's findings were that the 
Veteran failed to meet retention standards due to obstructive 
lung disease (asthma), obstructive sleep apnea, with mild 
reversible pulmonary hypertension, and morbid obesity.  He was 
also noted to have, in pertinent part, seasonal allergic 
rhinitis, although he met retention standards for this condition.  
The MEB diagnoses did not include mixed mold mycotoxicosis or 
toxic encephalopathy.  

In a summary of findings submitted to the MEB, an examining 
physician noted that the Veteran failed to meet retention 
standards due to diagnoses of mixed restrictive lung disease and 
obstructive lung diseases, presumed mycosis with presumed mixed 
mold mycotoxicosis, and fever of unknown origin.  However, in a 
subsequent addendum to an April 2005 MEB summary report, the 
physician indicated that mold tests at the National Jewish 
Medical Center conducted in June 2005 were negative to mold 
allergens.  Therefore, he was removing the diagnosis of mixed 
mold mycotoxicosis from the Veteran's problem list.  The Veteran 
separated from active service in July 2005.

In connection with the current claim, the Veteran underwent a VA 
examination in October 2005.  He reported onset of flu-like 
symptoms in 2001 after being exposed to visible mold in a flight 
simulator.  The examiner indicated that he reviewed a voluminous 
set of medical records provided by the Veteran.  The examiner 
noted that his review of the records showed the Veteran had 
received conflicting diagnoses pertaining to multiple conditions; 
including, mixed mold mycotoxicosis and toxic encephalopathy, and 
others, for which he was started on antifungal medications by a 
private physician (Dr. Gray).  The examiner noted that Dr. Gray 
had provided tentative diagnoses, in pertinent part, of exposure 
to toxigenic structural mold, mixed mold mycotoxicosis with 
features of hypersensitivity pneumonitis and toxic 
encephalopathy; however, later evaluations from the Jewish 
National Medical and Research Center were negative for pulmonary 
emboli.  The VA examiner's diagnosis, in part, was 'mixed mold 
mycotoxicosis and toxic encephalopathy diagnosed by a private 
physician while on active duty, cannot be confirmed or denied by 
this examination.'

As it related to the claimed disability of lingual edema, the 
examiner noted that service treatment records reflected a 
tentative diagnosis of lingual edema by Dr. Gray, a private 
physician.  Upon current physical examination, no lingual edema 
was observed.  The examiner indicated that the Veteran's mouth 
and throat were clear, with no angioedema observed around the 
mouth or the lips.  The examiner's final diagnosis was 'lingual 
edema noted by a private physician while on active duty, not 
noted today.'  

The Veteran was afforded another VA examination in December 2006.  
As it related to mixed mold mycotoxicosis, the examiner indicated 
that mycotoxins were defined by the 24th edition of Stedman's 
Medical Dictionary as 'toxic compounds produced by certain 
mushrooms, some of which are used for medicinal purposes.'  
Mycotoxicosis was denied as 'intoxication due to the ingestion of 
preformed substances produced by the action of certain molds on 
particular food stuffs or ingestions of the fungi themselves.'  
The examiner pointed to specific tests that were performed during 
service, including: an allergy test in June 2002, which was 
negative for molds; a barium swallow in July 2003; August 2003 
tests for molds (including Aspergillus, blastomyces, histoplasma, 
cocci F and cocci TP) that were negative; and an 
esophagogastroduodenoscopy (EGD) in January 2004, which was 
normal.  The examiner stated that she could find no evidence in 
the claims file that the Veteran was positive for molds or had 
ingested any molds, and noted that the Veteran did not report any 
ingestion of molds.  The examiner noted further that while the 
Veteran had a prominent allergic rhinitis, it certainly did not 
involve molds. 

Regarding the toxic encephalitis, the examiner noted that the 
24th edition of Stedman's Medical Dictionary defined encephalitis 
as 'inflammation of the brain.'  The examiner noted that a July 
2004 MRI of the brain, both before and after Gadolinium, was 
found to be normal.  The examiner indicated that she could not 
find any evidence that the Veteran had been treated for or 
diagnosed with encephalitis.

Additional VA and private treatment records obtained after these 
VA examinations contain no clinical findings or diagnoses of 
mixed mold mycotoxicosis, toxic encephalopathy, or lingual edema.

In April 2010, the Board requested a VHA opinion as to whether it 
is at least as likely as not (50 percent probability or greater) 
that the Veteran has mixed mold mycotoxicosis and toxic 
encephalopathy, and/or residuals thereof, that are related to his 
exposure to mold during service.  

In June 2010, the claim was reviewed by a VHA physician 
specializing in the field of infectious diseases.  Following 
review of the evidence, and a discussion of the pertinent 
evidentiary findings, the VHA physician stated that the while 
some physicians had described a constellation of symptoms that 
they associated with exposure to mycotoxins, the preponderance of 
the available evidence does not support the diagnosis of mild 
mold mycotoxicosis, and its diagnosis has not been validated yet 
for the majority of practitioners.  

The VHA physician also stated that the objective tests performed 
on the Veteran at other institutions were highly suggestive of 
asthma, pulmonary hypertension, and sleep apnea-diagnoses that 
can present with similar symptoms to the ones of which the 
Veteran complains.  The VHA physician stated further that the 
asthma may be related to different allergens, but the allergen 
testing failed to reveal reaction to molds and instead reported 
high titers to environmental allergens, including trees and 
grass.  The VHA physician further noted that the Veteran's 
cognitive deficits in fluid intelligence are not exclusive 
symptoms from toxic encephalopathy and cannot be attributed only 
to a casual exposure to mold.  In conclusion, the VHA physician 
stated, "In my opinion as an infectious disease specialist it is 
very unlikely that the patient has mixed mold mycotoxicosis and 
toxic encephalopathy and/or residuals thereof related to his 
exposure to mold during service."


Analysis

Mixed Mold Mycotoxicosis and Toxic Encephalopathy

The Veteran contends service connection is warranted for 
disabilities of mixed mold mycotoxicosis and toxic 
encephalopathy, which he believes are related to mold exposure in 
service.  

The claims folder contains numerous statements from the Veteran 
related to his symptomatology and his military experiences.  The 
Board finds the Veteran's account of his in-service and post-
service symptoms to be competent and credible.  See Savage v. 
Gober, 10 Vet. App. 495-97 (1997).  For the purposes of this 
appeal, his statements regarding exposure to visible mold are 
also presumed credible and competent.  See Layno v. Brown, 6 Vet. 
App. at 465.

The record reflects diagnoses of mixed mold mycotoxicosis and 
toxic encephalopathy in service, including those proffered by Dr. 
Gray and Dr. Crago.  Their findings, however, were opposed by 
several other military and private clinical studies including 
those performed by USAMRIID experts, a physician with the 
Division of Environmental and Occupational Health Services, and a 
military physician.  

This evidence notwithstanding, the Board notes that even if it 
were to concede an in-service diagnosis of mixed mold 
mycotoxicosis and toxic encephalopathy, the most salient and 
determinative fact remains that evidentiary record is absent 
current clinical findings or diagnoses of mixed mold 
mycotoxicosis and toxic encephalopathy.  In other words, the 
requirement of a current disability is not met.  See 38 C.F.R. § 
3.303 (2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

In this regard, the Board notes that the opinions provided by the 
VA examiners and a VHA physician indicate that the Veteran does 
not currently suffer from mixed mold mycotoxicosis and toxic 
encephalopathy.  These medical opinions are considered competent 
as they were proffered by licensed medical professionals.  
Competent medical evidence means evidence provided by a person 
who is qualified through education, training or experience to 
offer medical diagnoses, statements or opinions.  See Duenas v. 
Principi, 18 Vet. App. 512, 520 (2004).  The medical opinions are 
also considered persuasive and probative as the medical 
professionals extensively reviewed the medical evidence in the 
Veteran's claims file, and provided detailed explanations and 
rationales for the conclusions reached.  See Prejean v. West, 13 
Vet. App. 444, 448-49 (2000)(Factors for assessing the probative 
value of a medical opinion include the physician's access to the 
claims file and the thoroughness and detail of the opinion).  

The Board acknowledges the Veteran's contention that he currently 
has disabilities of mixed mold mycotoxicosis and toxic 
encephalopathy, and that these disabilities are related to his 
mold exposure in service.  However, the Veteran's statements as 
to whether or not he has current diagnoses of mixed mold 
mycotoxicosis and toxic encephalopathy, and the etiology thereof, 
are not like testimony as to varicose veins or flat feet, which 
are capable of direct observation.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (lay witness capable of diagnosing dislocated 
shoulder); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 
2006) (existence of a chronic disease may be established by 
competent lay evidence).  Rather, this case involves disease 
processes which are beyond the Veteran's ability to directly 
observe.  There is no indication that he has received the 
requisite formal medical training and accreditation necessary to 
make medical diagnoses or present opinions regarding the etiology 
of such diagnoses.  Thus, his statements in this regard do not 
constitute competent evidence and the VA medical opinions 
provided by the VA examiners in October 2005 and December 2006, 
and the June 2010 VHA opinions, are accorded greater probative 
weight.  See Jandreau; see also Woehlaert v. Nicholson, 21 Vet. 
App. 456 (2007).

In the absence of competent medical evidence that current 
disabilities of mixed mold mycotoxicosis and toxic encephalopathy 
exist (and are caused by the Veteran's military service), the 
criteria for establishing service connection have not been 
established.  38 C.F.R. § 3.303.  

Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a disability.  See 38 U.S.C. §§ 1110, 1131.  In the absence of 
proof of a present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Based on the 
foregoing, the Board concludes that the claims of service 
connection for mixed mold mycotoxicosis and toxic encephalopathy 
must be denied.


Lingual edema 

The Veteran contends service connection is warranted for a 
disability of lingual edema.  Based on the cumulative evidence, 
the Board finds that service connection is not warranted.  

It is unclear from the record whether the in-service finding of 
lingual edema (made in reference to an inspection of the 
Veteran's tongue) was associated with the clinical diagnoses of 
mixed mold mycotoxicosis, hypersensitivity pneumonitis, and toxic 
encephalopathy being proffered at such time.  However, despite 
any finding of lingual edema in service, the Board notes that 
there is no evidence of lingual edema in the current record.  In 
this regard, the October 2005 VA examiner stated that no lingual 
edema was noted on examination.  No other findings of lingual 
edema are noted in the various post-service VA and private 
medical records, nor has the Veteran reported any such symptoms.  

Service connection is only warranted where the evidence 
demonstrates disability.  A 'disability' means impairment in 
earning capacity resulting from diseases and injuries and their 
residual conditions.  38 C.F.R. § 4.1 (2009); Hunt v. Derwinski, 
1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  The Board notes that a symptom, without a diagnosed or 
identifiable underlying malady or condition, does not, in and of 
itself, constitute a "disability" for which service connection 
may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).

The Board is of the opinion that the finding of lingual edema in 
this case represents a symptom (i.e. a swollen tongue), which is 
not a disability for VA purposes.  See 61 Fed. Reg. 20440, 20445 
(May 7, 1996).  In the absence of proof of a present disability, 
there can be no valid claim for service connection.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, the Board 
concludes that the claim of entitlement to service connection for 
lingual edema must be denied.

The Board has considered the applicability of the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence is 
against the Veteran's claim, that doctrine is not applicable in 
this appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. at 55-57 (1990).


ORDER

Service connection for mixed mold mycotoxicosis is denied.

Service connection for toxic encephalopathy is denied.

Service connection for lingual edema is denied


REMAND

The Veteran seeks service connection for hypersensitivity 
pneumonitis, right hand tremor, a low back disorder, Raynaud's 
phenomenon, pulmonary hypertension, toxic hepatitis, and a fever 
of unknown origin.  Unfortunately, a remand is required in this 
case.  Although the Board sincerely regrets the delay, it is 
necessary to ensure that there is a complete record upon which to 
decide the Veteran's appeal so that he is afforded every possible 
consideration.  

The VCAA requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).  Also, when VA undertakes the effort to 
provide an examination, it must provide an adequate one.  The 
Secretary's duty to assist a claimant in obtaining evidence 
necessary to substantiate the claim, under 38 U.S.C.A. § 5103A 
includes providing an examination that is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

As it relates to the issue of service connection for 
hypersensitivity pneumonitis, there appear to be medical 
treatment records that may be relevant to the claim, but not yet 
associated with the claims file.  At the Veteran's September 2008 
VA respiratory examination, he indicated that he was treated by a 
private physician in Hinesville, Georgia, including a 
pulmonologist and a physician by the name of Dr. Tomas.  He also 
stated that he was hospitalized for a respiratory condition at 
the Liberty Regional Hospital in Hinesville, Georgia.  On remand, 
the RO should assist the Veteran in obtaining any relevant 
records from these sources.

The Veteran was afforded a VA examination for his claimed low 
back disorder, right hand tremor, and Raynaud's phenomenon in 
October 2005.  As it relates to the claimed back disability, the 
Veteran reported that his low back pain began during his active 
service and was caused by chronic road marching and field duty.  
The examiner's clinical impression was mechanical low back pain, 
but he failed to provide a nexus opinion.  Therefore, another VA 
examination and a nexus opinion (supported by a rationale) are 
necessary in order to fairly decide the Veteran's claim.  

The 2005 VA examiner also stated that a right hand tremor and 
Raynaud's phenomenon were not observed during the examination.  
The Board notes that although Raynaud's phenomenon was not noted 
during the October 2005 examination, a current disability is 
still demonstrated if the condition is shown at any time since 
submission of the current claim, even though it may have 
resolved.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  
Private treatment records dated in May 2007 reflect complaints of 
tingling and numbness in the Veteran's upper extremities, 
diagnosed as Raynaud's phenomenon.  At the Veteran's September 
2008 VA respiratory examination, he complained of a Raynaud's-
like phenomenon in his hands and feet secondary to hypoxia, 
brought on by coughing episodes and exercise.  Based on this 
information, another VA examination and opinion should be 
obtained. 

The VCAA requires that VA provide an examination where the record 
contains competent evidence that the Veteran has persistent or 
recurrent symptoms of the claimed disability and indicates that 
those symptoms may be associated with his active military 
service.  See 38 U.S.C.A. § 5103A (d); C.F.R. § 3.159.  A medical 
opinion (which is based on a comprehensive review of Veteran's 
military and post-service medical history) would be most helpful 
in deciding the claim.

Finally, in a January 2006 rating decision, the RO denied service 
connection for disabilities claimed as toxic hepatitis and a 
fever of unknown origin, and deferred a claim of entitlement to 
service connection for pulmonary hypertension.  The Veteran 
submitted a Notice of Disagreement (NOD) with the RO's decision, 
by way of an August 2006 written statement.  Service connection 
for pulmonary hypertension was denied by way of a March 2007 
rating decision.  The Veteran submitted an NOD as it related to 
this issue, by way of a written statement received in April 2007.  
The RO has not yet issued an SOC on these issues.  The failure to 
issue a statement of the case is a procedural defect requiring 
remand.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  After providing the required notice, 
the RO should attempt to obtain any 
additional evidence for which the Veteran 
provides sufficient information, and, if 
needed, authorization, following the 
current procedures prescribed in 38 C.F.R. 
§ 3.159 (2009). 

Specifically, the RO should assist the 
Veteran in obtaining relevant records from 
Dr. Tomas and the private pulmonologist, 
both of whom are located in the 
Hinesville, Georgia area.  The RO should 
also obtain pertinent records from the 
Liberty Regional Hospital in Hinesville, 
Georgia.  If any records sought are not 
obtained, the RO should notify the Veteran 
and his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

2.  The Veteran should be scheduled for a 
VA orthopedic examination to determine the 
nature, onset date and etiology of any 
current low back disorder present.  The 
claims folder, to include a copy of this 
remand and any additional evidence 
secured, must be made available to and 
reviewed by the examiner in conjunction 
with the examination report.  

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(i.e., a 50 percent probability or more) 
that the Veteran has a current low back 
disorder that began in service or is 
otherwise related to a disease or injury 
in service.  A complete rationale should 
be given for any opinion provided.  

3.  The Veteran should also be scheduled 
for a VA examination to determine the 
nature and etiology of any current 
Raynaud's phenomenon and right hand 
tremor.  The claims folder, to include a 
copy of this remand and any additional 
evidence secured, must be made available 
to and reviewed by the examiner in 
conjunction with the examination report.

The examiner is asked to state whether it 
is at least as likely as not (50 percent 
or greater probability) that any currently 
diagnosed Raynaud's phenomenon began in 
service or is otherwise related to a 
disease or injury in service.  A complete 
rationale should be given for any opinion 
provided.  

The examiner should state whether the 
Veteran has a chronic condition manifested 
as right hand tremor.  If right hand 
tremor is present, and not associated with 
Raynaud's phenomenon, state whether it is 
at least as likely as not (50 percent or 
greater probability) that the right hand 
tremor is a chronic disorder that had its 
onset in, or is otherwise related to 
active service.  The examiner should 
provide a rationale for the opinion.

4.  Provide the Veteran with an SOC on the 
issues of entitlement to service 
connection for disabilities claimed as 
toxic hepatitis, a fever of unknown 
origin, and pulmonary hypertension.  
Advise the Veteran that a substantive 
appeal must be filed in order to perfect 
an appeal on these issues.  

5.  After assuring that the development 
directed above is complete, readjudicate 
the appeal.  If any benefit sought remains 
denied, the Veteran should be issued an 
SSOC and given the opportunity to respond, 
and the claim should thereafter be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Michael J. Skaltsounis 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


